UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:05-CR-406-T-17AAS

ALVIN BARNES.

ORDER
This cause is before the Court on:

Dkt. 84 First Step Memorandum
Dkt. 86 Unopposed Motion for Sentence Reduction
Under the First Step Act of 2018
Defendant Alvin Barnes moves for a reduction of Sentence under

Section 404 of the First Step Act of 2018 and 18 U.S.C. Sec. 3582(c)(1)(B).

I. Background

Defendant Barnes entered a guilty plea to Count 1 of the Indictment, which
charged Defendant Barnes with possession with intent to distribute 5 grams or more
of cocaine base, in violation of 21 U.S.C. Secs. 841(a)(1) and 841(b)(1)(B)(iii). The
Plea Agreement establishes that Defendant Barnes was accountable for 18 grams
of cocaine base (Dkt. 18, p. 13). On June 15, 2007, Defendant Barnes was
sentenced to 188 months imprisonment, 48 months supervised release, fine waived,

and a special assessment of $100.00.

The Final PSR indicates that Defendant Barnes was accountable for 37.3

grams of crack cocaine. (Dkt. 72, p. 5). At sentencing, there were no objections
Case No. 8:05-CR-406-T-17AAS

to the factual accuracy of the report, or the application of the Guidelines to those
facts, and the Court adopted the Final PSR without change. (Dkt. 32, Sentencing
Transcript; Dkt. 58, Statement of Reasons, p. 2).

At sentencing, Defendant Barnes’ base offense level was 30, based on the
37.3 grams of crack cocaine, then enhanced under USSG Sec. 4B1.1(b), Career
Offender, to 34, then reduced by 3 levels for acceptance of responsibility, for an
offense level of 31. The imprisonment range for Offense Level 31, Criminal History
Category VI is 188 to 235 months imprisonment; the supervised release range is

4 to 5 years.

Defendant Barnes filed a Sec. 2255 Petition (Dkt. 31), which the Court
denied (Dkt. 34).

Defendant Barnes moved for reduction of sentence under Amendment 750
(Dkt. 36), which the Court denied (Dkt. 47). Defendant Barnes appealed the decision;
the Eleventh Circuit Court of Appeal affirmed (Dkts. 53, 54).

U.S. Probation filed an Amendment 782 Memorandum (Dkt. 58). Defendant
Barnes moved for a reduction of sentence under Amendment 782 (Dkt. 60).
The Federal Defender’s Office notified Defendant Barnes that it would not pursue
relief under Amendment 782 (Dkt. 62). After the Government’s response, the Court
denied Defendant Barnes’ Motion (Dkt. 67).

Defendant Barnes again filed a Sec. 2255 Petition (Dkt. 73), which the
Court denied (Dkt. 77). The Eleventh Circuit Court of Appeal denied leave to file
a successive Sec. 2255 Petition. (Dkt. 78).
Case No. 8:05-CR-406-T-17AAS

i. Defendant's Motion for Sentence Reduction

Defendant Barnes argues that, based on the 18 grams or more of cocaine
base for which Defendant was accountable in the Plea Agreement, Defendant Barnes’
offense now falls under 21 U.S.C. Sec. 841(b)(1)(C); the statutory range of
imprisonment is now up to 20 years, and the minimum term of supervised release

is 3 years.

Congress enacted the Fair Sentencing Act of 2010, 124 Stat. 1232,
to reduce the disparate statutory penalties for crack cocaine offenses. The
Fair Sentencing Act increased the drug amounts triggering the mandatory minimum
for crack trafficking offenses from 5 grams to 28 grams as to the 5-year minimum,
and from 50 grams to 280 grams as to the 10-year minimum. The Fair Sentencing
Act of 2010 took effect on August 3, 2010. Sec. 404(b) of the First Step Act of
2018 provides that the court may “impose a reduced sentence as if sections 2
and 3 of the Fair Sentence Act of 2010, 124 Stat.2372, were in effect at the time the

covered offense was committed.”

The First Step Act also changed the definition of prior convictions that can
subject a defendant to an increase in the guideline range, and changed the low end

of a range that is increased based on one or more prior convictions.

Defendant Barnes requests that the Court reduce his previously imposed

sentence to time-served, and reduce his term of supervised release to 36 months.

The Government does not oppose Defendant Barnes Motion for Sentence

Reduction.
Case No. 8:05-CR-406-T-17AAS

After consideration, the Court grants Defendant Alvin Barnes’ Unopposed

Motion for Sentence Reduction. Accordingly, it is

ORDERED that Defendant Alvin Barnes’ Unopposed Motion for Sentence
Reduction Under the First Step Act of 2018 (Dkt. 86) is granted. Pursuant to the 18
U.S.C. Sec. 3582(c)((1)(B) and the First Step Act, Defendant Barnes’ term of
imprisonment is reduced from 188 months to time served; Defendant
Barnes’ term of supervised release is reduced from 48 months to 36 months.

All other provisions of the previous judgment (Dkt. 27) remain in effect and are

incorporated herein.

DONE and ORDERED in Chambers in Tampa, Florida on this _/ 3 day of
July, 2019.

 

 

Copies to:

All parties and counsel of record
U.S. Probation
Bureau of Prisons
